DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, --a-- should precede “punch” and in line 7, --a-- should precede “die”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains language which appears to be a literal translation into English from a foreign document and is an idiomatic error.  In claim 1, lines 15 and 16 the language “and vice versa” is indefinite.
The term “almost aligned” in claim 1, lines 29 and 30 is a relative term which renders the claim indefinite. The term “almost” is not defined by the claim, the term is not recited in the specification and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what scope “almost aligned” encompasses since it is not clear if the transfer carriage (15) is aligned relative to a supporting guide (11) along the movement direction (Z) or the bending direction (A).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-15 would be allowable as they depend from allowable claim 1.
The prior art to Hirata et al. (5,410,904) teaches a supporting frame (3R, 3L), a punch arrangement that includes an upper crosspiece adapted to support upper bending tools (17), a die arrangement (19) that includes a lower crosspiece adapted to support lower bending tools (19), a tool magazine (37) positioned in an internal compartment defined by the supporting frame (Figs. 1 and 2) to house the punch and die tools (col. 3, lines 39-40) for bending a workpiece; a replacing apparatus (41) positioned in the internal compartment and arranged to take the punch and die tools (17,19) from the tool magazine (37) and mount the punch and die tools in the press  (col. 3, lines 54-59) and the replacing apparatus (41) comprises a gripping device (71,73,125) configured to simultaneously hook and move the punch and die tools into position.
The prior art to Woidasky (2021/0245226) teaches a mobile storage device (200) having a tool storage (210) with tool support receptacles (240) for punch and die sets (130), the storage device being movable horizontally along rail (140) and having a vertically movable component (270) for moving the punch and die sets (130) to a position for mounting in the press (Fig. 6).  
The prior art of record does not teach that the tool magazine comprises a plurality of supporting guides supported by a base plate, the guides being arranged parallel to a bending direction (A) and slidably housing a set of bending tools and a transfer carriage supported by the base plate and housing a set of bending tools, the transfer carriage is movable along a first driving direction (X) orthogonal to the bending direction and parallel to a supporting plane (M) between an exchange position where the transfer carriage is adjacent to the replacing apparatus to receive from and provide the set of bending tools to the gripping device and a plurality of loading positions wherein in each of the loading positions the transfer carriage is aligned to a respective supporting guide to transfer to or receive a set of bending tools from the respective supporting guide by moving the supporting guide along a movement direction (Z) which is parallel to the bending direction (A).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725